[Cite as State v. Davis, 2017-Ohio-4082.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :

v.                                                :                    No. 16AP-470
                                                                   (C.P.C. No. 15CR-1232)
Deonte Davis,                                     :
                                                              (REGULAR CALENDAR)
                 Defendant-Appellant.             :


                                            D E C I S I O N

                                        Rendered on June 1, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee. Argued: Steven L. Taylor.

                 On brief: Timothy Young, Ohio Public Defender, and
                 Victoria Bader, for appellant. Argued: Victoria Bader.

                   APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.

        {¶ 1} Deonte Davis is appealing from the court proceedings which resulted in his
being convicted of two counts of aggravated robbery with firearm specifications and one
count of kidnapping with a firearm specification. He assigns a single error for our
consideration:
                 The juvenile court erred when it transferred Deonte Davis'
                 case to criminal court because the mandatory transfer
                 provisions in R.C. 2152.10(A)(2)(b) and 2152.12(A)(1)(b)
                 violate a child's right to due process as guaranteed by the
                 Fourteenth Amendment to the U.S. Constitution and Article
                 I, Section 16, Ohio Constitution.

        {¶ 2} Davis was born in October 1997 and therefore was still considered a juvenile
under Ohio Law when he was involved in an armed robbery involving three victims. He
No. 16AP-470                                                                            2


was initially charged in the juvenile division of the Franklin County Court of Common
Pleas but the charges were bound over to the General Division of that court in a
proceeding which involved a mandatory bind over—a bind over compelled by statute.
       {¶ 3} In the General Division, Davis entered into a plea bargain under the terms
of which most of the charges against him were dismissed in return for guilty pleas to two
counts of aggravated robbery and one count of kidnapping. The state of Ohio and defense
counsel jointly recommended a sentence of 16 years of incarceration with credit for time
spent in custody before sentencing. The trial court judge accepted the guilty pleas and
sentenced Davis in accord with the joint recommendation.
       {¶ 4} Davis was arrested at the scene of the robbery after a brief police chase.
Davis had a black ski mask and a large sum of money on him. In short, his guilt was not
in serious debate.
       {¶ 5} Resolution of this case on appeal turns on the effect of a recent case now
decided twice by the Supreme Court of Ohio titled State v. Aalim, ___ Ohio St.3d ___,
2016-Ohio-8278, vacated on reconsideration, ___ Ohio St.3d ___, 2017-Ohio-2956.
The syllabus for the first Aalim case reads:
              1. The mandatory transfer of juveniles to the general division
              of common pleas court violates juveniles' right to due
              process as guaranteed by Article I, Section 16 of the Ohio
              Constitution.

              2. The discretionary transfer of juveniles 14 years old or older
              to the general division of common pleas court pursuant to
              the process set forth in R.C. 2152.10(B) and 2152.12(B)
              through (E) satisfies due process as guaranteed by Article I,
              Section 16 of the Ohio Constitution.

       {¶ 6} Following an application for reconsideration and a change in justices on the
Supreme Court, that court issued a new opinion, which reached a different conclusion.
The court found that Article IV, Section 4(B) of the Ohio Constitution granted the General
Assembly exclusive authority to define the jurisdiction of the courts of common pleas.
The General Assembly enacted what is now R.C. 2152.12. The Supreme Court found in
the second State v. Aalim, 2017-Ohio-2956 decision that the General Assembly had
No. 16AP-470                                                                          3


removed from the juvenile courts the jurisdiction to adjudicate certain serious felonies
such as those committed by Davis through enacting R.C. 2152.12.
      {¶ 7} The Supreme Court also revisited its earlier conclusion about mandatory
bind over proceedings being a violation of the Ohio Constitution and ruled that
mandatory bind over proceedings did not violate either the Ohio Constitution or the
United States Constitution.
      {¶ 8} The second decision in the Aalim case compels us to overrule the sole
assignment of error.     The Supreme Court has clearly ruled by a 5-2 majority that
mandatory bind over proceedings do not violate due process of law under either the Ohio
Constitution or the United States Constitution. The assignment of error is overruled and
the judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                    Judgment affirmed.

                       BROWN and LUPER SCHUSTER, JJ., concur.